Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 6, 7 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, line 3 and claim 7, line 2 the use of the language “and/or” is vague and indefinite. 
	In claim 9, line 4, “the positive connection” lacks proper antecedent basis.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent (45-08372).
.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 5, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent (45-08372).
	As to the limitations of claims 3 and 11, Japanese Patent (45-08372) discloses all of the subject matter claimed, note the above explanation, except for the shape of the pyramid having a rectangular or square base.
It would have been obvious to one of ordinary skill in that art at the time the invention was made to modify the circular base (11) of Japanese Patent (45-08372) to include a rectangular or square base, since it has been held that a mere changed in the shape of an element is generally recognized as being within the level of one of ordinary skill in the art when the change in shape is not significant to the function of the combination. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to the limitations of claims 5 and 12, Japanese Patent (45-08372) discloses all of the subject matter claimed, note the above explanation, except for the cone angle of the truncated cone or pyramid angle of the pyramid being between 5° and 45° or between 10° and 30°.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the truncated cone or pyramid angle of the pyramid of Japanese Patent (45-08372) to be in the range recited by applicant in order to obtain a desirable degree of securement so as to meet certain user specifications, since it has been held that discovering an optimum or workable ranges involves routine skill in the art.  Note: In re Aller, 220 F.2d 454, 456, 105 
As to the limitations of claim 8, Japanese Patent (45-08372) discloses all of the subject matter claimed, note the above explanation, except for the size of the mirror mount is at least 25% larger than the adjacent second surface of the pane adhesive element.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size of the mirror mount of Japanese Patent (45-08372 to be at least 25% larger than the adjacent second surface of the pane adhesive element.in order to accommodate for weight distributions, since such a modification would have involved a mere change in the size of a component. A change in size/thickness is recognized as being within the level of one of ordinary skill in the art . Note; In re Rose, 105 USPQ 237 (CCPA 1955); and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
As to the limitations of claim 13, Japanese Patent (45-08372) discloses all of the subject matter claimed, note the above explanation, except for the cantilever part being movably connected to the mirror foot part.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cantilever part of Japanese Patent (45-08372) to be movably connected (i.e., adjustable) to the mirror foot part.in order to provide for rapid removal/replacement of  defective mirror parts, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. Note: In re Stevens, 101 USPQ 284 (CCPA 1954).  
8.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	The specification at paragraphs 0001 and 0006 fails lacks proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Appropriate correction is required.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 26, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872